DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kovachev et al. (US 2015/0018633) in view of Doyle, III et al. (US 2014/0200559).
 Regarding claims 1, 17, Kovachev discloses a method for tracking hypoglycemia risk (abstract) comprising: obtaining an input from each available data source of a plurality of intermittently available data sources (page 12, [cl. 21]); determining a plurality of probability signals for impending hypoglycemia, wherein each probability signal is based on one or more of the inputs from the available data sources or a lack of input from an unavailable data source (page 12, [cl. 21]); determining an aggregate risk of hypoglycemia based on the plurality of intermittently data sources by aggregating the plurality of probability signals (page 12, [cl. 21-cl. 22]). Claim 17, a digital processor (page 5, [0088]); 
a memory in communication with the digital process, wherein the memory contains instructions configured to be executed by the processor to (page 5, [0088-0089]).
   Kovachev discloses wherein a probability signal for each unavailable data source is assigned a value corresponding to a zone of uncertainty.

 Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Doyle, III, within the system of Kovachev in order to monitor and control of blood glucose levels in diabetic patients thereby improving the reliability of the system.
 
Regarding claim 2, Kovachev discloses wherein one data source of the plurality of intermittently available data sources comprises self-monitoring blood glucose (SMBG) data (page 12, [cl. 22]).

  Regarding claims 3-4, 13-14;  Although, Kovachev and Doyle disclose all the limitations set forth in claim 1 but fail to disclose  a chronic risk of hypoglycemia based on the SMBG data by the formulas: 
e Chronic Risk (to) = f chronic(MBGtoJ eCkronicRisk(t) = B2 . eChronicRisk(t — 1) + pi. f{;/ironjc(SMBGt) wherein pi and P2 are predefined constants. eAcuteRisk(to) = al1 fAcute(MBGto)
eAcuteRisk(t) = a2. eAcuteRisk(t — 1) + al. fAcute(MBGf) wherein al and a2 are predefined constants. Since Kovachev discloses risk of hypoglycemia based on the SMBG data (page 12, [cl. 21]). It would have been obvious to any skill artisan at the time the invention was made to monitor and control of blood glucose levels in diabetic patients thereby improving the reliability of the system.

 Regarding claim 5, Kovachev discloses wherein obtaining the self-monitoring blood glucose (SMBG) data comprises receiving a blood glucose signal from a continuous blood glucose monitor (page 12, [cl. 22]).
 Regarding claim 6, Kovachev discloses wherein the plurality of intermittently available data sources includes one or more of: a physical activity indication, an insulin delivery indication, a carbohydrate indication, and a non-insulin medicine indication (insulin delivery in page 12, [cl. 21]).


  Regarding claim 8, Kovachev discloses wherein one or more of the plurality of intermittently available data sources are automatically monitored and reported (page 12, [cl. 21]).
 Regarding claim 9, Kovachev discloses wherein one or more of the plurality of intermittently available data sources are self-reported by a user (page 12, [cl. 21]).
 Regarding claim 10, Kovachev discloses wherein determining a plurality of probability signals for impending hypoglycemia comprises translating each input from the available data sources into the probability signal for impending hypoglycemia (fig. 1-fig. 3; page 4, [0046-0055]).
 Regarding claim 11, Kovachev discloses  wherein the probability signal for impending hypoglycemia is standardized on a scale where minimal risk of hypoglycemia is mapped to zero, maximal risk of hypoglycemia is mapped to 1, a cutoff value differentiating no-risk and elevated risk is mapped to 0.5, and the zone of certainty in determining risk of hypoglycemia is mapped to 0.5 (fig. 1-fig. 5; page 4, [0046-0055; 0064]).
 Regarding claim 12, Kovachev discloses using the aggregate risk of hypoglycemia to estimate the probability of a hypoglycemic event (page 4, [0046-0055]).
  Regarding claim 15, Kovachev discloses  displaying an alert on a display of a portable computing device based on the determined aggregated risk of hypoglycemia (page 4, [0046-0055]).
 Regarding claim 16, Kovachev discloses communicating an instruction to an insulin pump based on the determined aggregated risk of hypoglycemia (page 4, [0046-0055]).
Regarding claim  18, Kovachev discloses  a display (page 4, [0064]); and wherein the digital processor is configured to generate an alert on the display if the determined aggregate risk of hypoglycemia 
  Regarding claim 19, Kovachev discloses a continuous blood glucose monitoring sensor in communication with the digital processor, the continuous blood glucose monitoring sensor configured to generate self-monitored blood glucose data and communicate said data to the digital processor (page 12, [cl. 21]).
  Regarding claim 20, Kovachev discloses an insulin pump in communication with the digital processor and configured to dispense or not dispense insulin in response the determined aggregate risk of hypoglycemia (page 4, [0046-0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sparacino et al. (US 2013/0109944) discloses alert system….clinical risk.
Okkonen et al. (US 2015/0073754) discloses method and system……control.
Greene et al. (US 2013/0321425) discloses reporting modules.
Doniger et al. (US 2011/0077494) discloses method and apparatus…..monitoring systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971.  The examiner can normally be reached on Monday-Friday from 9:30 AM -6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DP
April 18, 2021

                                                                         /DANIEL PREVIL/                                                                         Primary Examiner, Art Unit 2684